I am unable to resist the conclusion that in the opinion of the Court too much importance is attached to the form of the action. The deed from Francis to Loyns and the obligation of Loyns to reconvey, taken together, constituted a mortgage, or at least a contract in the nature of a mortgage. These papers having been duly recorded, all subsequent purchasers from Loyns were charged with notice of them and their legal effect. If the debt was paid before Loyns, the original mortgagee, took possession, then there was no debt and no mortgage when Salinas and his grantees, Witte, Lynah and Sparkman, took possession, and they could not hold as mortgagees in possession against the plaintiffs.
Evidence of payment in full of the mortgage debt to Loyns was therefore competent to show there was no mortgage, *Page 184 
and hence no mortgagees in possession. One of the witnesses testified, Francis, the mortgagor, and Loyns, the mortgagee, had made a full settlement, Loyns saying to Francis: "That is all right; come back Monday and get your papers."
If the mortgage was paid, then the plaintiffs as heirs of the mortgagor out of possession were entitled to recover the possession from the defendants unlawfully holding possession under a mortgage no longer having any existence. The fact that the mortgage consisted of two papers, the deed, absolute in form, and the separate agreement of the mortgagee to reconvey, instead of the usual single paper in form, an absolute conveyance with the condition of becoming a nullity on payment, should make no difference. McCreary
v. Coggeshall, 74 S.C. 55.
For these reasons, I think the evidence as to the payment of the debt to Loyns was competent and the Circuit Judge was in error in directing a verdict for the defendants.